DOWDELL, J.
This is a statutory action in ejectment, brought by appellant against appellee to recover the possession of one hundred and sixty acres of land described in the complaint. The assignments of error relate to the rulings of the trial court on the introduction of evidence, and the giving of the general charge for the defendant.
The plaintiff introduced in evidence a deed from T. D. Ennis and wife to plaintiff, executed on the 1st clay of May, 1900. This deed conveyed a tract or body of land containing in the aggregate something over five hundred *468acres, which included.- the land here sued for, but contained no separate description of the land sued for as described in the complaint, or as showing that it had ever been separated or set apart for any purpose. The bill of exceptions then recites: “And in connection with said deed plaintiff introduced Jacob Hollingsworth and D. W. Martin as witnesses for plaintiff; witness Martin testified in substance that T. I). Ennis'and his wife, E. Ennis, had lived on the land mentioned and described in said deed for more than twenty years, and that they removed from said lands about November, 1894, and went to the state of Texas; that said lands sued for were occupied by said T. D. Ennis and E. Ennis, his wife, as their homestead up to the time of the execution of said deed; that the lands described in plaintiff’s complaint were at the time worth much less than $2,000.00 in value; that the entire tract contained about three hundred and ten acres; that said T. I). Ennis and wife were living on said lands at the date of deed to plaintiff; that plaintiff J. T. Ennis left the state of Alabama, and moved to the state of Texas at the same time T. I). Ennis and his wife did, about Nov. 1894, and that he had lived in Texas from that time until the present time and now resides in there.” There was further evidence tending to show the annual rental value of the land to be $75.00 On this evidence the plaintiff rested his case. ■The defendant then offered in evidence a mortgage deed of date November 16th, 1882, more than seven years prior in time to the deed introduced in evidence by plaintiff, which was jointly executed by William Ennis, T. I). Ennis and James H. Moore to the defendant and one Friedman, who were partners in business, conveying the land described in plaintiff’s deed, and an additional tract described as the mortgagor Moore’s land. In this mortgage deed, the lands contained in the deed to the plaintiff are described and designated as belonging' to T. I). Ennis and Wm. Ennis, thus showing a joint ownership by T. E. and Wm. Ennis in the lands. The bill of exceptions recites as follows, as to the introduction in evidence of this mortgage: “The defendant introduced in evidence a mortgage executed by T. E. En*469nis, Wm. Ennis and J. H. Moore to Friedman & Love-man, dated November 16th, 1882, which conveyed the identical lands sued for together' with about seven hundred acres of other lands. There ivas no objection to the introduction of the mortgage on the ground of it not being properly executed by said parties, but plaintiff objected to the introduction of said mortgage because it was illegal, irrelevant and immaterial, and because it showed on its face that it had never been executed by the wife of T. I). Ennis, and it conveyed the land used as a homestead.” The three first grounds of objections were, general, the last special. This last is the one insisted on in argument. There was no evidence that the 160 acres sued for had ever been set apart, or laid out, or in any matter allotted to T. I). Ennis and claimed by him as his homestead. It formed a part of a large tract. The witness Martin, it is true, testified that T. Í). Ennis and his wife occupied said lands sold, as a homestead, and in the same connection said that he resided on said lands described in the deed, meaning the entire tract. T. I). Ennis and wife, in their deed to plaintiff conveyed it as a part of the entire tract, unidentified in any way as having ever been claimed by him as his homestead, any more than any other portion of the tract conveyed. But apart from all this, the objection was not well taken and was properly overruled, since by the solemn admission of the mortgage, Wm. Ennis was a joint owner with T. D. Ennis in the land sued for, and the defendant succeeded to this title, and as to this interest, the mortgage was properly admitted in evidence. The occupancy by T. I). Ennis of the land as a homestead could in no manner affect the right of Wm. Ennis to convey his title in the same. The same objection was made to the deed offered in evidence, made pursuant to foreclosure proceedings, had under the mortgage, and for the reason we have stated, the objection was not well taken.
The introduction in evidence of the transcript from the chancery court of the proceedings in the case of J. H. Moore v. T. T). Ennis, et ah, for the purpose of redemption, against the objection of the plaintiff, is without importance. If error, it was clearly error without *470injury, for with this evidence in, or out, the defendant was entitled to the general charge.
We find no reversible error in the record, and the judgment will be affirmed.
Affirmed.